ROBERTSON, Presiding Judge.
This is an appeal from the denial of a post-judgment motion.
The trial court entered a judgment modifying custody on October 11, 1996. The mother filed a post-judgment motion on October 15, 1996; the trial court denied the post-judgment motion on November 25,1996.
The notice of appeal was due to be filed 42 days after the post-judgment motion was denied on November 25, 1996. See Rule 4(a)(3), Ala.R.App.P. The mother filed her notice of appeal on January 15,1997, some 51 days after the trial court entered its order denying the post-judgment motion. Therefore, the notice of appeal was untimely.
“An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court.” Rule 2(a)(1), Ala.R.App.P. This court is without jurisdiction and is required to dismiss the appeal. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991).
The appellant’s request for an attorney fee on appeal is denied.
APPEAL DISMISSED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.